Case 1:19-cv-00162-MAC-KFG Document 38 Filed 04/06/21 Page 1 of 3 PageID #: 2751




  UNITED STATES DISTRICT COURT                                   EASTERN DISTRICT OF TEXAS


  DYWAN SHENILLE BROOKS,                              §
                                                      §
                  Petitioner,                         §
                                                      §
  versus                                              §   CIVIL ACTION NO. 1:19-CV-162
                                                      §
  DIRECTOR, TDCJ-CID,                                 §
                                                      §
                  Respondent.                         §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

           Petitioner Dywan Shenille Brooks, a prisoner confined at the LeBlanc Unit of the Texas

  Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

  petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

           The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

  Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

  The magistrate judge recommends dismissing the petition without prejudice.

           The court has received and considered the Report and Recommendation of United States

  Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

  evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

  filed by the parties.

           In this case, petitioner is not entitled to the issuance of a certificate of appealability. An

  appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

  a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for

  granting a certificate of appealability, like that for granting a certificate of probable cause to appeal
Case 1:19-cv-00162-MAC-KFG Document 38 Filed 04/06/21 Page 2 of 3 PageID #: 2752




  under prior law, requires the petitioner to make a substantial showing of the denial of a federal

  constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

  F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that

  substantial showing, petitioner need not establish that he should prevail on the merits. Rather, he

  must demonstrate that the issues are subject to debate among jurists of reason, that a court could

  resolve the issues in a different manner, or that the questions presented are worthy of

  encouragement to proceed further. Slack, 529 U.S. at 483-84. If the petition was denied on

  procedural grounds, petitioner must show that jurists of reason would find it debatable: (1) whether

  the petition raises a valid claim of the denial of a constitutional right, and (2) whether the district

  court was correct in its procedural ruling. Id. at 484; Elizalde, 362 F.3d at 328. Any doubt

  regarding whether to grant a certificate of appealability is resolved in favor of the petitioner, and the

  severity of the penalty may be considered in making this determination. See Miller v. Johnson, 200

  F.3d 274, 280-81 (5th Cir. 2000).

          Petitioner has not shown that any of the issues raised by his claims are subject to debate

  among jurists of reason or that a procedural ruling was incorrect. Therefore, petitioner has failed

  to make a sufficient showing to merit the issuance of a certificate of appealability.

                                                 ORDER

          Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

  and the report and recommendation of the magistrate judge (#35) is ADOPTED. A final judgment




                                                      2
Case 1:19-cv-00162-MAC-KFG Document 38 Filed 04/06/21 Page 3 of 3 PageID #: 2753




  will be entered in this case in accordance with the magistrate judge’s recommendation. A

  certificate of appealability will not be issued.

             SIGNED at Beaumont, Texas, this 6th day of April, 2021.




                                                     ________________________________________
                                                                 MARCIA A. CRONE
                                                          UNITED STATES DISTRICT JUDGE




                                                       3
